Citation Nr: 1607679	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 25, 2011, for the grant of an increased disability rating of 80 percent for residuals of left shoulder injury postoperative acromioclavicular joint arthroplasty with loss of use of left hand and reflex sympathetic dystrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, that, in pertinent part, combined the 30 percent rating for reflex sympathetic dystrophy and the 60 percent rating for residuals of left shoulder injury postoperative acromioclavicular joint arthroplasty with loss of use of left hand and assigned an increased 80 percent rating for residuals of left shoulder injury postoperative acromioclavicular joint arthroplasty with loss of use of left hand and reflex sympathetic dystrophy, effective January 25, 2011, the date of receipt of the Veteran's claim for increase.

The Veteran testified before the undersigned at an October 2015 Board videoconference hearing.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional written argument in support of his claim, which the Board will review in the first instance.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

At the October 2015 hearing, it was clarified that the Veteran's claim for an effective date earlier than January 25, 2011, for the grant of an increased disability rating of 80 percent for residuals of left shoulder injury postoperative acromioclavicular joint arthroplasty with loss of use of left hand and reflex sympathetic dystrophy was predicated, in part, on an assertion that the September 2002 rating decision (and the July 2004 rating decision which granted a separate 30 percent rating for reflex sympathetic dystrophy) contained clear and unmistakable error (CUE) by failing to give proper consideration to 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8513 and assigning the increased 80 percent combined rating from February 14, 2002, the effective date of the increased 60 percent rating for loss of use of the hand.  Specifically, the Veteran claims that the increased 80 percent rating should be effective from 2002, when his left upper extremity symptoms were initially diagnosed as reflex sympathetic dystrophy.  

The issue of whether there was CUE in the September 2002 and/or July 2004 rating decision in failing to grant a combined 80 percent rating under Code 8513 has not been adjudicated by the AOJ.  Further, the issue of CUE is inextricably intertwined with the earlier effective date issue, as a favorable disposition in regard to the CUE claim directly impacts whether there remains a case or issue in controversy before the Board.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board cannot consider the CUE issue in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  Thus, the claim must be remanded for the RO to adjudicate the CUE.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether there was CUE in the September 2002 and/or July 2004 rating decision in failing to grant a combined 80 percent rating under Code 8513 for residuals of left shoulder injury postoperative acromioclavicular joint arthroplasty with loss of use of left hand and reflex sympathetic dystrophy.

2.  Thereafter, readjudicate the claim for effective date earlier than January 25, 2011, for the grant of an increased combined 80 percent rating for the Veteran's left upper extremity.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

